Danforth, J.
The appellant’s argument relates chiefly to the merits of an expected controversy and the motives of those who are concerned in the appointment of a guardian for the infant whose interest is supposed to be involved in it. We cannot pass upon those questions, and the one actually presented by the order is not reviewable by us. Whether a guardian shall be appointed, and whether he shall be selected outside of the relatives of the infant, is a matter of discretion committed to the surrogate, and in its exercise we find no abuse. It would be manifestly improper to appoint one whose interests are adverse to the possible claim of the infant, and there is nothing before us to show that the conclusion of the surrogate was not made after duo inquiry and examination of the. circumstances attending the application.
No error is-disclosed and the appeal should be dismissed.
All concur.